Citation Nr: 0804449	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  02-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for strain and myositis of 
the lumboparavertebral muscles, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In December 2005, the Board denied service connection for 
herniated disc with radiculopathy, including as secondary to 
the veteran's service-connected strain and myositis of 
lumboparavertebral muscles.  The Board last remanded the 
current claim to the RO at that time.


FINDINGS OF FACT

1.  The veteran does not have severe limitation of motion of 
his lumbar spine or severe lumbosacral strain.  

2.  The veteran does not have forward flexion of his 
thoracolumbar spine limited to 30 degrees or less, or 
ankylosis of his entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for strain and myositis of the lumboparavertebral muscles 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5021-5292 (2003), 5021-
5237 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a March 2005 
letter to the veteran that addressed all four notice 
elements.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.  
Additional VCAA notice was sent in November 2006, which 
provided notice on the issue of establishing a disability 
rating and the effective date of an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  This notice 
provided additional information about evidence considered by 
VA in determining disability ratings and examples of evidence 
that the veteran should notify VA about or submit.  See 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  The RO issued a supplemental statements of the case 
in April and June 2007, essentially readjudicating the 
veteran's claim.  Hence, as the claim was readjudicated 
following the provision of adequate notice, any error as to 
the timing of the notice is nonprejudicial.  See Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) (As 
long as a determination was made following the notice letter, 
there is no need to draw a distinction as to whether an 
adjudicatory decision was issued in a rating decision or a 
statement of the case.)

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the veteran in March 2001, April 2003, 
July 2005, and December 2006.  VA has satisfied its 
assistance duties.


Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 
(Vet. App. Nov. 19, 2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  

Subsequent to the veteran's February 2001 claim, VA amended 
the rating criteria for disabilities of the spine, in 
pertinent part promulgating a General Rating Formula for 
Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51454-
58 (Aug. 27, 2003) as amended 69 Fed. Reg. 32450 (June 10, 
2004) (now codified as part of current 38 C.F.R. § 4.71a) 
(2007).

The amended rating criteria apply to rating the veteran's 
disability only from and after the effective date of the 
amendments.

The RO has listed the disability under Diagnostic Code 5021-
5292.  Diagnostic Code 5021 is for myositis.  Prior to 
September 2003, Diagnostic Code 5292, which addressed 
limitation of motion of the lumbar spine, provided for an 
evaluation of 20 percent when limitation of motion was 
moderate and 40 percent when it was severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for an evaluation of 
20 percent for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  It provided a 40 percent 
evaluation for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

As of September 2003, the pertinent criteria from the General 
Rating Formula in 38 C.F.R. § 4.71a, under which both 
myositis (Diagnostic Code 5021) and lumbosacral strain (now 
Diagnostic Code 5237) (2007) are rated, are as follows:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent disabling.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis - 20 
percent disabling.  38 C.F.R. § 4.71a.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The evidence shows that the veteran has not had or nearly 
approximated severe limitation of motion of his lumbar spine, 
severe lumbosacral strain, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
ankylosis of the thoracolumbar spine.  On VA examination in 
March 2001, the veteran's forward flexion was to 40 degrees, 
backward extension was to 15 degrees, lateral flexion was to 
15 degrees, and rotations were to 15 degrees.  There were 
moderate lumbosacral paravertebral muscle spasms and moderate 
tenderness to palpation on the lumbosacral area.  There were 
no postural abnormalities.

On VA examination in April 2003, the veteran complained that 
most of the time his low back pain was severe.  He had a 
cachectic slouching posture.  Lumbar spine flexion was to 58 
degrees with pain from 40 to 58 degrees, extension was to 25 
degrees, and lateral bending was to 25 degrees bilaterally.  
He had increased pain with repetitive forward bending and he 
had slight lordosis.  There was spasm to palpation of the 
lumbar paravertebral muscles.  Motor examination was 5/5 in 
the L1 to S2 dermatomes.  There was no excessive weakened 
movement, excess fatigability, incoordination of the lumbar 
spine, or ankylosis.  The veteran had increased pain with 
repeated flexion and extension of the lumbar spine.  

On one VA examination in July 2005, the veteran complained of 
10/10 pain.  There was no gross atrophy or fasciculations.  
On the other examination in July 2005, the veteran reported 
moderate to severe pain intensity.  He could walk unaided and 
could walk for 10 to 15 minutes.  He stated that he had 
fallen 10 times in the last year due to low back pain.  He 
stated that four days a week, he had acute low back pain and 
could not keep sitting for a long time, had difficulty 
walking and sleeping on his back, and would have to be in bed 
most of the time.  His forward flexion was to 10, extension 
was to 5, bilateral lateral flexion was to 20, and bilateral 
lateral rotation was to 20 degrees.  There was painful motion 
on the last degree of range of motion.  There was no muscle 
spasm, guarding, or localized tenderness and he had a 
preserved spinal contour and normal gait.  There were no 
postural abnormalities or fixed deformities.  There was 
generalized muscle atrophy in the lower extremities as seen 
in cachectic patients secondary to carcinoma.  The veteran 
had functional loss due to pain following repetitive use on 
forward flexion from 10 to 90 degrees, on extension from 5 to 
30 degrees, and on bilateral flexion and rotation from 20 to 
30 degrees following repeated use.  

As noted in a December 2005 Board remand, the July 2005 VA 
examination report was unclear as to the degree of limitation 
of motion present.  Therefore, the veteran was scheduled for 
another VA examination in order to clarify the range of 
motion of his thoracolumbar spine.     

On subsequent VA examination in December 2006, the veteran 
complained of severe constant pain daily, with radiation.  He 
stated that he could walk 1/4 mile.  There was spasm, 
guarding, and pain and tenderness with motion, but no 
atrophy.  His posture was stooped but his gait was normal.  
He had no scoliosis or list.  He had normal muscle tone but 
had generalized muscle atrophy in his lower extremities as 
seen in cachectic patients from carcinoma.  His thoracolumbar 
spine range of motion was to 90 degrees, and his extension 
was to 5 degrees.  His bilateral lateral flexion was to 20 
degrees bilaterally.  His bilateral lateral rotation was to 
20 degrees.  He had pain throughout the range of motion and 
pain on repetitive use.  Resisted isometric movement was 
normal.  An MRI of the lumbar spine revealed a mild lumbar 
levoscoliosis.  

To summarize, the limitation of motion shown is not severe.  
Nor does the veteran have severe lumbosacral strain, with 
listing of the whole spine to the opposite side.  The 
December 2006 examination indicated that the spine was not 
listing.  There is not a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Limitation of forward 
flexion of the thoracolumbar spine was not limited to 30 
degrees or less, and there is no favorable ankylosis of the 
entire thoracolumbar spine.  At worst, limitation of forward 
flexion was to 40 degrees.  The April 2003 report indicates 
that there was no ankylosis and none of the other reports 
indicate that there is any ankylosis of the thoracolumbar 
spine.  The criteria for a higher rating are not met or 
nearly approximated.  The medical evidence in this case does 
not contain any findings that would show forward flexion of 
the thoracolumbar spine of 30 degrees or less or severe 
limitation of motion, even when considering the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

Neither the new nor the old rating criteria is more 
favorable.  The Board has considered utilizing other 
Diagnostic Codes but finds that Diagnostic Code 5021 and 5295 
(2003) and 5237 (2007) are most appropriate as they are 
specifically for the veteran's service-connected disability.  
Since the veteran has been denied service connection for 
herniated disc with radiculopathy, consideration of old 
Diagnostic Codes 5293 (2002, 2003) or on new 
38 C.F.R. § 4.71a's Diagnostic Code 5243 and Formula for 
Rating Intervertebral Disc Syndrome Based Upon Incapacitating 
Episodes (2007), or consideration of a separate rating for 
any neurological abnormalities, is not warranted.  

The matter of an extraschedular rating was considered by the 
RO in June 2007.  An extraschedular rating is for 
consideration when the service-connected disability presents 
such an exceptional or unusual disability picture with such 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
veteran is retired from the post office according to the 
December 2006 VA examination report, and marked interference 
with employment and frequent periods of hospitalization are 
not alleged or shown.  The examiner reported that the veteran 
was not able to work due to carcinoma, and that his 
nonservice-connected discogenic disease overshadowed his 
service-connected lumbar strain.  As such, referral for 
extraschedular consideration is not warranted.  

In light of the above, an increased rating is not warranted.  
The preponderance of 


the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

An increased rating for strain and myositis of the 
lumboparavertebral muscles is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


